Citation Nr: 0719938	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for frontal lobe syndrome, previously claimed as 
organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughters, Veteran's Social Worker, and 
Veteran's Physician


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, 
determined that new and material evidence had been submitted 
to reopen the veteran's claim of service connection for 
organic brain syndrome, but denied entitlement to service 
connection on the merits.  

During the pendency of the appeal, the veteran testified at a 
travel board hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is of record.  At the 
hearing, the veteran waived initial RO consideration of the 
new evidence submitted in conjunction with the hearing.  38 
C.F.R. § 20.1304(c) (2006).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Atlanta, Georgia; 
hence, that RO now has jurisdiction over the claim on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for organic brain syndrome was denied 
by the RO in an April 2002 rating decision.  The veteran did 
not appeal the decision.

3.  Evidence received since the April 2002 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for organic brain syndrome.

4.  Competent evidence of a nexus between the post service 
diagnosis of frontal lobe syndrome and service is of record.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for organic brain syndrome is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2006).

2.  The evidence since the April 2002 rating decision, which 
denied service connection for organic brain syndrome is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).

3.  Giving the benefit of the doubt to the veteran, frontal 
lobe syndrome is related to his active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the April 2002 rating decision, which denied 
service connection for organic brain syndrome, the pertinent 
evidence of record consisted of the veteran's service medical 
records, private treatment records from March 1992 to August 
2001, and an April 2001 statement from the veteran's wife.  
The veteran asserted that during service, in August 1941, he 
was involved in an automobile accident which resulted in a 
head injury.  He contended that the head injury caused him to 
develop organic brain syndrome.  It is noted that service 
medical records document treatment in August 1941 for a 
"moderately severe" lacerated forehead wound.  The note 
indicates that the veteran was hospitalized for the forehead 
wound along with other injuries as a result of the car 
accident for approximately 105 days.  

In the April 2002 rating decision, the RO denied the claim 
stating that the veteran's organic brain syndrome was not 
shown by the evidence of record to have occurred in or was 
caused by service.  The RO explained that while service 
medical records show the veteran suffered facial lacerations, 
no permanent residual or chronic disability resulted from the 
facial lacerations.  The RO further added that despite 
private treatment records dated 1991 showing sudden onset of 
violent behavior and progressive hallucinations, none of the 
treatment records attribute the veteran's organic brain 
syndrome to service.  The veteran was notified of the denial 
in a January 1999 letter, including his appeal rights, and he 
did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
organic brain syndrome in its April 2004 rating decision.  
The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

Based upon the evidence of the record, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for frontal lobe syndrome, 
previously claimed as organic brain syndrome.  The veteran 
has submitted additional clinical evaluations that reflect 
the veteran's current condition relating to traumatic brain 
injury along with a copy of a January 2004 independent study 
of traumatic brain injury conducted by the Veterans Health 
Initiative.  More importantly, in June 2007, the veteran's 
home care physician testified during the hearing as to 
whether the veteran's condition is related to service.  This 
was part of the basis for the denial at the time of the April 
2002 rating decision (that the evidence was insufficient to 
show the veteran's organic brain syndrome was related to his 
active military service).  The claim is reopened and will be 
considered on the merits as discussed below.

II.  Decision    

In August 1941 during active service, the veteran was 
involved in an automobile accident.  The veteran's 
representative stated during the June 2007 hearing that the 
veteran sustained a head injury with a laceration wound to 
the forehead that was three inches long and a quarter inch 
deep.  The veteran was hospitalized for approximately four 
months, and was told that he suffered from a concussion and a 
broken wrist.  The veteran contends that his current 
diagnosis of frontal lobe syndrome is attributable to his 
active military service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service medical records document 
an August 1941 automobile accident.  Service medical records 
state that the veteran was involved in an automobile accident 
in which the car overturned several times.  Upon admission to 
the hospital, the veteran was noted as having a simple 
fracture of the nose, comminuted fracture of the distal end 
right radius, a right ulna fracture, a moderately severe 
forehead wound, multiple lacerations over the face, and 
moderately severe sprain of the neck muscles.  The veteran 
was hospitalized for 105 days after the accident for his 
conditions.  

Post service treatment records confirm that the veteran has 
received continual treatment for his frontal lobe syndrome 
since 1992.  He has undergone several neuropsychological 
examinations, all which confirm the veteran has frontal lobe 
syndrome.  The question for the Board is whether a nexus 
exists between the veteran's inservice accident and his 
current disability.

Review of the evidentiary record reveals the veteran 
underwent a neuropsychological evaluation in August 2002 to 
assess his cognitive functioning after dealing with a recent 
onset of progressive hallucinations and violent behavior.  
The clinical neuropsychologist noted that the veteran had a 
traumatic brain injury in 1941, and opined that the veteran's 
cognitive deficits were "likely related to his prior head 
injury and likely do not reflect any new pathology."  

Similarly, during the June 2007 hearing, the veteran's home 
care physician, Dr. Rowe explained that the veteran's 
cognitive status, mood status, and overall mental status has 
been deteriorating over the years.  Dr. Rowe testified that a 
head injury causing a three inch cut could cause a frontal 
lobe injury, which could possibly go undetected for many 
years.  Dr. Rowe concluded that based upon the veteran's 
history and the neuropsychological evaluation in August 2002, 
the veteran's current condition of frontal lobe syndrome is 
more likely related to the inservice automobile accident in 
1941.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's frontal lobe syndrome 
is related to his military service.  There is a competent 
medical opinion relating the frontal lobe syndrome to service 
based on objective clinical findings and review of the 
veteran's medical history.  In addition, the Board finds that 
Dr. Rowe's testimony at the June 2007 hearing was credible, 
as it is supported by other evidence in the record.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. 38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the appeal is allowed.

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




ORDER

New and material evidence having been received, the claim of 
service connection for frontal lobe syndrome, previously 
claimed as organic brain syndrome, is reopened.

Entitlement to service connection for frontal lobe syndrome 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


